Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/954,496 filed 6/16/20. Claims 1-21 are pending with claims 1, 18 and 21 in independent form.

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 states “while maintaining in boxes of one or more lower shelves of the storage second content that is of less interest than the first content; wherein each shelf of the one or more lower shelves is higher than each shelf of the one or more higher shelves”.  The Examiner believes the claim should read “while maintaining in boxes of one or more higher shelves of the storage second content that is of less interest than the first content; wherein each shelf of the one or more higher shelves is higher than each shelf of the one or more lower shelves”. Appropriate correction is required.
Claim 21 is objected to because of the following informalities: Claim 20 states “while maintaining in boxes of one more more lower shelves of the storage second content that is of less interest than the first content; wherein each shelf of the one or more lower shelves is higher than each shelf of the one or more higher shelves”. The Examiner believes the claim should read “while maintaining in boxes of one or more higher shelves of the storage second content that is of less interest than the first content; wherein each shelf of the one or more higher shelves is higher than each shelf of the one or more lower shelves”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-7, 9-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goren et al. US 2017/0267452 A1 in view of Mathi et al. US 2013/0073076 A1.
Goren teaches:
With respect to claim 1, A method for retrieving content stored in a warehouse (abstract; paragraphs 0003-0004), the method comprises: maintaining first content in boxes of a lowest shelf of a storage unit of the warehouse, while maintaining in boxes of higher shelves of the storage unit second content (each shelving unit 22 contains a vertical array of shelves 28 on which containers 30 are placed – therefore comprising a lower shelf and a higher shelf as seen in fig. 1 – each container holds a certain type of inventory item or possibly a number of different types of inventory items. A central server tracks the contents of containers 30 and their respective location in order to plan and direct the operations of the robots and personnel in distribution center 20 – paragraph 0048); accessing the boxes of the lowest shelf and providing the boxes to interfacing units, by a first robot (floor robots 36 in conjunction with lift robots 32 access containers 30 from any shelf and provide the containers 30 to a packing station 38 – paragraph 0052 – therefore either floor robots or a particular lift robot 32 can access the lowest shelf of shelves 28 as seen in fig. 1; floor robot 36 comprises a carrier platform 50,  suitable for carrying containers 30 and mounted on wheels 52 – paragraph 0055); accessing the boxes of the higher shelves and providing the boxes to the interfacing units, by a second robot (lift robots 32 (multiple) are configured to access containers 30 in higher shelving units of shelves 28 and provide them to a floor robot 36 or packing station 38 – paragraphs 0049, 0052 – one or more puller arms 68 are able to extend through the framework of shelves 28 and vertical struts at the vertical face of shelving unit 22 in order to draw containers 30 from shelves 28 into holder 64 for transport – paragraph 0056); wherein the first robot, when positioned at a lower position, is lower than a height of the lowest shelf (floor robot 36 and 

With respect to claim 18, With respect to claim 18, Goren as modified by Mathi discloses method for retrieving content stored in a warehouse (method for container retrieval in a warehouse, abstract, [0003], [0004]), the method comprises: maintaining first content in boxes of one or more lower shelves of a storage unit of the warehouse, while maintaining in boxes of one or more lower shelves of the storage second content (each shelving unit 22 contains a vertical array of shelves 28 on which containers 30 are placed [therefore comprising a plurality of lower shelves Fig.1]. £ach container holds a certain type of inventory item or possibly a number of different types of inventory item. A central server (not shown) tracks the contents of containers 30 and their respective location in order to plan and direct the operations of the robots and personnel in distribution center 20, [0048)); wherein each shelf of the one or more higher shelves is higher than each shelf of the one or more lower shelves (as seen in Fig.1, the
plurality of shelves 26 are organized tower to higher, with lower shelves lower and higher shelves higher than the tower shelves, (0048}); accessing the boxes of one or more lower shelves and providing the boxes to interfacing units, by a first robot (floor robots 36 in conjunction with lift robots 32 access containers 30 from any shelf and provide the containers 30 to a packing station 38, [0052], [therefore, either floor robots or a particular lift robot 32 can access the lowest shelf of shelves 28 as seen in Fig.1]. Floor robot 36 comprises a carrier platform 50, suitable for carrying containers 30 and mounted on wheels 52, [0055)); accessing the boxes of the higher shelves and providing the boxes to the interfacing units, by a second robot that differs from the first robot (lift robots 32 are configured to access containers 30 in higher shelving units of shelves 28 and provide them to a floor robot 36 or


With respect to claim 21, a non-transitory computer readable medium that stores instructions that once executed by a computerized system causes the computerized system to execute a process of retrieving content stored in a warehouse (method for container retrieval in a warehouse, abstract, [0003]. A drive unit 54 steers and propels floor robot 36 to its destination under wireless control, as is known in the art, {0055)), by: maintaining first content in boxes of one or more lower shelves of a storage unit of the warehouse, while maintaining in boxes of one or more lower shelves of the storage second content (each shelving unit 22 contains a vertical array of shelves 28 on which containers 30 are placed [therefore comprising a plurality of lower shelves Fig.1)...Each container holds a certain type of inventory item or possibly a number of different types of inventory item. A central server (not shown) tracks the contents of containers 30 and their respective location in order to plan and direct the operations of the robots and personnel in distribution center 20, [0048]); wherein each shelf of the one or more higher shelves is higher than each shelf of the one or more lower shelves (as seen in Fig.1, the
plurality of shelves 26 are organized lower to higher, with lower shelves lower and higher shelves higher than the lower shelves, [0048]); accessing the boxes of one or more lower shelves and providing the boxes to interfacing units, by a first robot (floor robots 36 in conjunction with lift robots 32 access containers 30 from any shelf and provide the containers 30 to a packing station 38, [0052], [therefore, either floor robots or a particular lift robot 32 can access the lowest shelf of shelves 28 as seen in Fig.1]. Floor robot 36 comprises a carrier platform 50, suitable for carrying containers 30 and mounted on wheels 52, [0055]); accessing the boxes of the higher shelves and providing the boxes to the interfacing 
packing station 38, [0049], [0052]. One or more puller arms 68 are able to extend through the framework of shelves 28 and vertical struts at the vertical face of shelving unit 22 in order to draw containers 30 from shelves 28 into holder 64 for transport, [0056]).

Goren fails to specifically teach:
With respect to claims 1, 18 and 21, the boxes of the higher shelves contain content that is of less interest than the content of the boxes of the lower shelves.

However, Mathi teaches:
With respect to claims 1, 18 and 21, the boxes of the higher shelves contain content that is of less interest than the content of the boxes of the lower shelves (in fig. 1 there are four high racks R1, R2, R3, R4 displayed of the high-rack storage H1 wherein each high rack has 23 levels one above the other and in fig. 1 there are displayed about 50 storage sites per high rack R1-R4 in the longitudinal direction of the high-rack storage H1 (paragraph 0017). Product types that are to be collected more frequently, might be stored in the lower rack levels and nearer to the order picking stations in storage sites of the high-rack storage H1 ([0028]).

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Goren to store content of more interest in lower shelves, as taught by Mathi, as an obvious matter of design choice to provide convenient access to contents that are frequently used and of higher interest ([0028]).



With respect to claim 3, Goren as modified by Mathi fails to specifically teach the method according to claim 2 wherein the accessing of the box comprises, following the reaching of the storage unit, lifting robot interfacing element of the first robot, moving the first robot in relation to the box thereby inserting the robot interfacing element in a gap between a surface of the lower shelf and a bottom of the box; lifting the box by the robot interfacing element; and moving the robot with the box away from the lower shelf.  

However, Goren as modified by Mathi does teach wherein the accessing of the box comprises, following the reaching of the storage unit, lifting robot interfacing element of the second robot, moving the second robot in relation to the box thereby inserting the robot interfacing element in a gap between a surface of the lower shelf and a bottom of the box; lifting the box by the robot interfacing element; and moving the robot with the box away from the lower shelf, and placing the container on the first robot interface (One or more puller arms 68 are able to extend through the framework of shelves 28 and vertical struts at the vertical face of shelving unit 22 in order to draw containers 30 from shelves 28 into holder 64 for transport. Arms 68 may also be used to push containers out of holder 64 onto the shelves. Upon reaching a rendezvous with floor robot 36, holder 64 releases container 30 onto platform 50 of the floor robot. Holder 64 can similarly lift a container from platform 50 in order to deliver the container to a designated location on one of the shelves, [0056]. Lift robot 32 comprises a transport mechanism 70, which is attached to chassis 62 and is capable of vertical and horizontal modes of travel, along vertical and horizontal path segments in the X-Z plane, [0057]. Reference is now made to FIGS. 5 and 6, 

Therefore, it would have been obvious to one of ordinary skill in the art during the time the invention was made to modify the invention of Goren as modified by Mathi to configure wherein the accessing of the box comprises, following the reaching of the storage unit, lifting robot interfacing element of the first robot, moving the first robot in relation to the box thereby inserting the robot interfacing element in a gap between a surface of the lower shelf and a bottom of the box; lifting the box by the robot interfacing element; and moving the robot with the box away from the lower shelf, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would have been to provide access and transport of the containers (Goren, paragraphs 0056, 0057).

With respect to claim 4, Goren as modified by Mathi additionally teaches the method according to claim 3 wherein the accessing of the box comprises is executed without rotating the robot interfacing element in relation to a housing of the first robot (one or more puller arms 68 are able to extend through the framework of shelves 28 and vertical struts at the vertical face of shelving unit 22 in order to draw containers 30 from shelves 28 into holder 64 for transport. Arms 68 may also be used to push containers out of holder 64 onto the shelves. Upon reaching a rendezvous with floor robot 36, holder 64 releases container 30 onto platform 50 of the floor robot. Holder 64 can similarly lift a container from platform 50 in order to deliver the container to a designated location on one of the shelves (Goren, paragraph 0056). Lift robot 32 comprises a transport mechanism 70, which is attached to chassis 62 and is capable 

With respect to claim 5, Goren as modified by Mathi fails to specifically teach, wherein the reaching of the storage unit is followed by lifting robot interfacing element of the first robot, moving the first robot in relation to the box thereby inserting the robot interfacing element in a gap between a surface of the lower shelf and a bottom of an adaptor that supports the box; lifting the box by the robot interfacing element; and moving the robot with the box away from the lower shelf.
 
However, Goren as modified by Mathi does teach wherein the reaching of the storage unit is followed by lifting robot interfacing element of the second robot, moving the second robot in relation to the box thereby inserting the robot interfacing element in a gap between a surface of the lower shelf and a bottom of an adaptor that supports the box; lifting the box by the robot interfacing element; and moving the robot with the box away from the lower shelf; and placing the container on the first robot interface (one or more puller arms 68 are able to extend through the framework of shelves 28 and vertical struts at the vertical face of shelving unit 22 in order to draw containers 30 from shelves 28 into holder 64 for transport. Arms 68 may also be used to push containers out of holder 64 onto the shelves. Upon reaching a rendezvous with floor robot 36, holder 64 releases container 30 onto platform 50 of the floor robot. Holder 64 can similarly lift a container from platform 50 in order to deliver the container to a designated location on one of the shelves, [0056]. Lift robot 32 comprises a transport mechanism 70, which is attached to chassis 62 and is capable of vertical and horizontal modes of travel, along vertical and horizontal path segments in the X-Z plane, [0057]. Reference is now made to FIGS. 5 and 6, which are schematic pictorial illustrations of a lift robot 80 for transport of containers 30 along paths in a vertical plane, in accordance with an embodiment of the invention. FIG. 5 shows robot 80 traveling 

Therefore, it would have been obvious to one of ordinary skill in the art during the time the invention was made to modify the invention of Goren as modified by Mathi to configure wherein the reaching of the storage unit is followed by lifting robot interfacing element of the first robot, moving the first robot in relation to the box thereby inserting the robot interfacing element in a gap between a surface of the lower shelf and a bottom of an adaptor that supports the box; lifting the box by the robot interfacing element; and moving the robot with the box away from the lower shelf, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would have been to provide access and transport of the containers (Goren, [0056], [0057)).

With respect to claim 6, Goren as modified by Mathi additionally teaches the method according to claim 3 wherein the adaptor is fixed to the lowest shelf (the framework 82 with shelves 28 of the shelving units provides for an adaptor between the container and the robot to retrieve containers 30 [0056], [0060] and therefore include the lowest shelf [0056], [0060]).  

With respect to claim 7, Goren as modified by Mathi lacks in the teaching of the method according to claim 6 wherein the adaptor comprises spacers that are configured to elevate the box above a surface of the lowest shelf while maintaining at least a portion of the surface untouched.


locations (Goren, a framework 82 of vertical and horizontal toothed racks 84, 86 is deployed on the vertical face of shelving unit 22, with a similar framework on the shelving unit (or possibly on a wall or other support) on the opposing side of gap 34. Racks 86 are arranged along the horizontal front edges of shelves 28, while racks 84 are arranged along vertical struts 88 extending between the shelves. The racks may either be integrally formed as part of the shelves and struts, or attached by suitable fasteners or welding, for example, Fig.5, [0060)).

Therefore, it would have been obvious to one of ordinary skill in the art during the time the invention was made to modify the invention of Goren as modified by Mathi to configure the adaptor to comprise spacers that are configured to elevate the box above a surface of the lowest shelf while maintaining at least a portion of the surface untouched, since the addition of spacers for elevation was well known in the art during the time the invention and requires only routine skill in the art. The motivation would have been to provide access to the containers (Goren, [0052}).

With respect to claim 9, Goren as modified by Mathi lacks in the teaching of the method according to claim 7 wherein the adaptor comprises an intermediate element that is configured to split a gap formed between a bottom of a box, surface of the lowest shelf and a pair of spacers.

However, Goren as modified by Mathi does teach wherein the adaptor comprises a framework to distinguish between container holders and a gap (Goren, legs 26 of shelving units 22 are high enough so that floor robots 36 can travel beneath shelves 28 in order to deliver containers 30 to their destinations, 

Therefore, it would have been obvious to one of ordinary skill in the art during the time the invention was made to modify the invention of Goren as modified by Mathi to configure the adaptor to comprise an intermediate element that is configured to split a gap formed between a bottom of a box, surface of the lowest shelf and a pair of spacers., since the addition of spacers or splitting elements for elevation or access was well known in the art during the time the invention and requires only routine skill in the art. The motivation would have been to provide access to the containers (Goren, [0052)).

With respect to claim 10, Goren as modified by Mathi lacks in the teaching of the method according to claim 3 wherein the adaptor is detachably positioned on a surface of the lowest shelf.

However, Goren as modified by Mathi does teach an adaptor (Goren, the framework 82 with shelves 28 of the shelving units provides for an adaptor between the container and the robot to retrieve containers 30, (0056), [0060)).



With respect to claim 11, Goren as modified by Mathi discloses the method according to claim 10 wherein the adaptor comprises legs, a base supported by the legs and sidewalls that extend above the base (Goren, shelving units 22 comprising shelving supports 28 with framework 82 comprise legs 26 that supports shelving units 22 and shelves 28, [0048}, (0049), [0060}).

With respect to claim 12, Goren as modified by Mathi discloses the method according to claim 3, wherein the accessing of the box comprises is executed without rotating the robot interfacing element in relation to a housing of the first robot (Goren, one or more puller arms 68 are able to extend through the framework of shelves 28 and vertical struts at the vertical face of shelving unit 22 in order to draw containers 30 from shelves 28 into holder 64 for transport. Arms 68 may also be used to push containers out of holder 64 onto the shelves. Upon reaching a rendezvous with floor robot 36, holder 64 releases container 30 onto platform 50 of the floor robot. Holder 64 can similarly lift a container from platform 50 in order to deliver the container to a designated location on one of the shelves, [0056]. Lift robot 32 comprises a transport mechanism 70, which is attached to chassis 62 and is capable of vertical and horizontal modes of travel, along vertical and horizontal path segments in the X-Z plane, [0057)).

With respect to claim 13, Goren as modified by Mathi discloses the method according to claim 1 wherein the maintaining of the first content in boxes of the lowest shelf of the storage unit and the 

With respect to claim 14, Goren as modified by Mathi discloses the method according to claim 1 wherein the warehouse comprises multiple storage units, wherein the accessing of a box of the lowest shelf by moving below at least some of the multiple storage units; and wherein the accessing of a box of one of the upper shelves comprises reaching the storage unit by moving, by the second robot, at
pathways formed between the multiple storage units (Goren, each shelving unit 22 contains a vertical array of shelves 28 on which containers 30 are placed, [0048]. Lift robots 32 move along vertical and horizontal paths in planes that are defined by the vertical faces of shelving units 22, [0049]. Lift robots 32 move along their paths within gaps 34 while engaging the vertical faces of one or both of the shelving units 22 adjacent to the gap. The lift robots are thus able to access containers in the two shelving units 22 on both opposing sides of the gap. The gaps have a predefined, well-controlled width, which enables lift robots to move while engaging the vertical faces of the shelving units on both sides of the gap, [0050]. Floor robots 36 travel among shelving units 22 along horizontal paths on floor 24, moving 

With respect to claim 15, Goren as modified by Mathi discloses the method according to claim 1 comprising: receiving, by the first robot, boxes that comprise the first content from the interfacing unit; accessing the storage unit and unloading the boxes to the lowest shelf; receiving, by the second robot, boxes that comprise the second content from the interfacing unit; and accessing the storage unit and unloading the boxes to the upper shelves (Goren, the lift robots remove and transfer containers from the shelves to the floor robots, and vice versa, while the floor robots convey the containers from the shelving units to a packing station and deliver containers to the floor robots for placement on
the shelves, [0039]. Each container holds a certain type of inventory item or possibly a number of different types of inventory item. A central server (not shown) tracks the contents of containers 30 and their respective location in order to plan and direct the operations of the robots and personnel in distribution center 20, but these operational aspects are beyond the scope of the present description, [0048]. Upon reaching the location of a given container 30, lift robot 32 removes and transports the container away from its shelf 28, and in similar fashion returns containers to empty locations on the shelves, [0049)).

With respect to claim 16, Goren as modified by Mathi discloses the method according to claim 1 comprising accessing one or more boxes of one or more lowest shelves of one or more storage units of the warehouse by one or more first robots while accessing one or more boxes of one or more higher 

With respect to claim 19, Goren as modified by Mathi discloses the method according to claim 18 wherein the one or more lower shelves consist of a lowest shelf of the storage unit (each shelving unit 22 contains a vertical array of shelves 28 on which containers 30 are placed [therefore comprising a lower shelf and a higher shelf as seen in Fig.1]...Each container holds a certain type of inventory item or possibly a number of different types of inventory item. A central server (not shown) tracks the contents of containers 30 and their respective location in order to plan and direct the operations of the robots and personnel in distribution center 20, [0048]).

With respect to claim 20, Goren as modified by Mathi discloses the method according to claim 19 wherein the first robot, when positioned at a lower position, is lower than a height of the lowest shelf (the floor robot 36 and any particular lift robot 32 can be positioned in a lower position below the height of shelves 28, [0052]); and wherein the second robot is higher than the height of the lowest shelf (the lift robots 32 are positioned at any shelving location 28 which is located higher than floor robot 36 or a .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goren et al. US 2017/0267452 A1 in view of Mathi et al. US 2013/0073076 A1, as applied to claim 7 above, and further in view of Nomura et al. US 2015/0068997 A1.
The teachings of Goren and Mathi have been discussed above.
Goren as modified by Mathi lacks in the teaching of the method according to claim 7 wherein the adaptor comprises stoppers for preventing the boxes from slipping backwards.

Goren as modified by Mathi does teach an adaptor (Goren, the framework 82 with shelves 28 of the shelving units provides for an adaptor between the container and the robot to retrieve containers 30, [0056], [0060}).

However, Nomura is in the field of methods for storing content in a warehouse ([0006]) and teaches stoppers for preventing the boxes from slipping backwards (FIG. 6 and FIG. 7, the shelf part 16 includes: a screw member 27, stoppers 28, and nuts 30, [0045]. Stopper 28, which protrudes upward from the placement surface 26 a, is provided to the placement member 26, the article W, which is placed on the
placement member 26, makes contact with the stopper 28, and thereby the article W tends not to fall down. In particular, because there is the back surface brace 23 b on the far side (i.e., rear side) of the shelf part 16, the article W tends not to fall down on the far side, [007 1]).

.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goren et al. US 2017/0267452 A1 in view of Mathi et al. US 2013/0073076 A1,  as applied to claim 1 above, and further in view of Magazino GMBH WO 2017/121747 A1 (as cited by applicant).
The teachings of Goren and Mathi have been discussed above.
Goren as modified by Mathi lacks in the teaching of the method according to claim 1 wherein the height of the lowest shelf is below a meter.

However, Magazino is in the field of methods for retrieving content stored in a warehouse (abstract, Pg.1) and teaches wherein the height of the lowest shelf is below a meter (the shelf unit 8 typically extends to a height in a range of 150 cm to 200 cm, preferably 160 cm to 190 cm and most preferably 170 cm to 180 cm, Pg.21).

Therefore, it would have been obvious to one of ordinary skill in the art during the time the invention was made to modify the invention of Goren as modified by Mathi to use the height of the shelving units of Magazino in the invention of Commonsense. The motivation would have been to adapt to meet different needs of the storage system in the warehouse (Magazino, Pg.21).



Contact Information

If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH